Exhibit 10.2

VIOLIN MEMORY, INC.

NOTICE OF STOCK OPTION GRANT

Violin Memory, Inc. (the “Company”) hereby grants an option (“Option”) to
purchase shares (the “Shares”) of its common stock (the “Stock”) to the optionee
named below (“Optionee” or “you”) on the terms and conditions set forth in this
Notice of Stock Option Grant. The Option is granted outside of any plan of the
Company and is made as an inducement to the Optionee to accept new employment
with the Company in accordance with the terms and conditions of an offer letter
dated February 14, 2014, and effective February 18, 2014 (the “Offer Letter”):

 

Name of Optionee:    Thomas G. Mitchell Total Number of Option Shares Granted:
   1,000,000 Type of Option:    Non-Qualified Stock Option Exercise Price Per
Share:    $3.87 Grant Date:    February 19, 2014 Vesting Commencement Date:   
February 19, 2014 Vesting Schedule:   

250,000 Shares of the Option will vest upon your completion of one year of
continuous service to the Company after the date of your fire, and the balance
of 750,000 Shares will vest in equal quarterly installments over the subsequent
three years, subject to your continuous service through each vesting date, such
that all Shares subject to the Option shall have completely vested on the four
year anniversary of the Vesting Commencement Date.

 

If the Company is subject to a Change in Control (as defined in the separate
Change of Control and Severance Agreement between you and the Company (the
“Change of Control Agreement”)) before your employment with the Company
terminates, then subject to your execution and non-revocation of a release (in
accordance with the requirements described in the Change of Control Agreement),
the vesting of the Option will immediately accelerate with respect to all of the
Shares subject to the Option.

Expiration Date:    One day prior to the tenth anniversary of the Grant Date.
This Option expires earlier if your Service (as defined in the Stock Option
Agreement) terminates earlier, as described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Stock Option Agreement (the “Agreement”), attached hereto
as Appendix A and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to this Award (including without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that the Company is required to



--------------------------------------------------------------------------------

deliver to its security holders (including without limitation, annual reports
and proxy statements). You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it will notify you by e-mail.

 

THOMAS G. MITCHELL:     VIOLIN MEMORY, INC.

/s/ Thomas G. Mitchell

    By:   /s/ Cory Sindelar Signature      

 

    Title:  

Chief Financial Officer

Thomas G. Mitchell      



--------------------------------------------------------------------------------

APPENDIX A

STOCK OPTION AGREEMENT

 

Grant of Option   

The Company hereby grants to Optionee an Option to purchase the number of Shares
specified in the Notice of
Stock Option Grant, subject to all of the terms and conditions in this
Agreement.

 

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), and will be treated as a non-qualified
stock option.

Vesting    This Option becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. This Option will in no event become exercisable
for additional Shares after Optionee’s termination of employment with the
Company for any reason. Term    This Option expires in any event at the close of
business at Company headquarters on the day before the 10th anniversary of the
Grant Date, as shown on the Notice of Stock Option Grant. This Option may expire
earlier, as described below. Termination of Relationship as Service Provider   

Notwithstanding any contrary provision of this Agreement, if Optionee ceases to
be an employee of the Company for any or no reason, the then-unvested portion of
the Option awarded by this Agreement will terminate and Optionee will have no
further rights thereunder. The Optionee will have the period described below to
exercise the Option to the extent vested as of the date Optionee ceases to be an
employee of the Company. This Option may be exercised only within the following
periods, as applicable (but in no event may the Option be exercised later than
the expiration of the term of the Option as set forth in the Notice of Stock
Option Grant) and may be exercised during such periods, as applicable, only in
accordance with the terms of this Agreement. To the extent not exercised within
such periods, the Option will terminate and Optionee will have no further rights
thereunder.

 

“Service” means service as an employee, director or consultant of the Company or
its Parent or Subsidiary, as defined for purposes of this Agreement in
Sections 424 (e) and (f), respectively, of the Code, whether now or hereafter
existing. A termination of Service will not be deemed to occur upon transfers
between the Company, its Parent or any Subsidiary. The Company determines when
Service terminates for all purposes under the Agreement and its determinations
are conclusive and binding on all persons.

Regular Termination    If Service terminates for any reason except death, total
and permanent disability as defined in Section 22(e)(3) of the Code
(“Disability”), or Involuntary Termination, then this Option will expire at the
close of business at Company headquarters on the date three (3) months after the
date Service terminates (or, if earlier, the Expiration Date). Involuntary
Termination    If employment terminates because of an Involuntary Termination,
then this Option will expire at the close of business at Company headquarters on
the date 12 months after the date Service terminates (or, if earlier, the
Expiration Date). Death    If Service terminates because of death, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date Service



--------------------------------------------------------------------------------

     terminates (or, if earlier, the Expiration Date). During that period of up
to 12 months, the Option may be
exercised by the personal representative of Optionee’s estate or by the
person(s) to whom the Option is
transferred pursuant to Optionee’s will or in accordance with the laws of
descent and distribution. Disability    If Service terminates because of
Disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after the date Service terminates (or, if
earlier, the Expiration Date). Leaves of Absence   

For purposes of the Option, Service does not terminate when upon a military
leave, a sick leave or another bona fide leave of absence, if the leave was
approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. Service terminates when
the approved leave ends, unless Optionee immediately returns to active work.

 

The vesting schedule specified in the Notice of Stock Option Grant may be
adjusted during a leave of absence in accordance with the Company’s leave of
absence policy or the terms of the leave. If Optionee commences working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between Optionee and the Company pertaining
to the part-time schedule.

Restrictions on Exercise    If at any time the Company shall determine, in its
discretion, that the listing, registration or qualification of the Shares upon
any securities exchange or under any applicable law, or the consent or approval
of any governmental regulatory authority, is necessary or desirable as a
condition of the purchase of Shares hereunder, this Option may not be exercised,
in whole or in part, unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. The Company shall make reasonable efforts to meet
the requirements of any applicable law or securities exchange and to obtain any
required consent or approval of any governmental authority. The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, will relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority will not have been obtained. As a condition to the
exercise of the Option, the Company may require the person exercising the Option
to represent and warrant at the time of any such exercise that the Shares are
being purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required Notice of Exercise    To exercise this Option,
Optionee must provide a notice of exercise form in accordance with such
procedures as are established by the Company and communicated to Optionee from
time to time. Any notice of exercise must specify how many Shares Optionee
wishes to purchase and how the Shares should be registered. The notice of
exercise will be effective when it is received by the Company, accompanied by
payment of the aggregate exercise price as to all exercised Shares together with
any applicable withholding taxes. If someone else wants to exercise this Option
after Optionee’s death, that person must prove to the Company’s satisfaction
that he or she is entitled to do so.



--------------------------------------------------------------------------------

Form of Payment    When Optionee submits the notice of exercise, the notice must
include payment of the Option exercise price for
the Shares to be purchased. Payment may be made in the following form(s):   

•    Personal check, a cashier’s check or a money order.

  

•    Certificates for Shares that Optionee owns, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, Optionee may attest
to the ownership of those Shares on a form provided by the Company and have the
same number of Shares subtracted from the Shares to be issued upon exercise of
the Option. However, Optionee may not surrender or attest to the ownership of
Shares in payment of the exercise price if such action would cause the Company
to recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

  

•    By delivery on a form approved by the Company of an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Shares
that are issued upon exercise this Option and to deliver to the Company from the
sale proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes. The balance of the sale proceeds, if any, will be delivered
to Optionee. The directions must be given by providing a notice of exercise form
approved by the Company.

  

•    If permitted by the Committee, by a “net exercise” arrangement pursuant to
which the number of Shares issuable upon exercise of the Option shall be reduced
by the largest whole number of Shares having an aggregate Fair Market Value
(defined below) that does not exceed the aggregate exercise price (plus tax
withholdings, if applicable) and any remaining balance of the aggregate exercise
price (and/or applicable tax withholdings) not satisfied by such reduction in
the number of whole Shares to be issued shall be paid by Optionee in cash other
form of payment permitted under this Option. The directions must be given by
providing a notice of exercise form approved by the Company.

  

•    Any other form permitted by the Committee in its sole discretion.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.
Fair Market Value   

For purposes of this Agreement,“Fair Market Value” with respect to a Share means
the market price of one Share, determined by the Committee as follows:

 

•    If the Stock was traded over-the-counter on the date in question, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Quote
system;

 

•    If the Stock was traded on any established stock exchange (such as the New
York Stock Exchange, The Nasdaq Global Market or The



--------------------------------------------------------------------------------

  

Nasdaq Global Select Market) or national market system on the date in question,
then the Fair Market Value shall be equal to the closing price reported for such
date by the applicable exchange or system; and

 

•    If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

•    In all cases, the determination of Fair Market Value by the Committee shall
be conclusive and binding on all persons.

Withholding Taxes and Stock Withholding   

Regardless of any action the Company or Optionee’s actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Optionee acknowledges that the ultimate liability for all Tax-Related
Items legally due by Optionee is and remains the responsibility of Optionee and
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax-Related
Items.

 

Prior to exercise of the Option, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Optionee authorizes the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by Optionee from
Optionee’s wages or other cash compensation paid to Optionee by the Company
and/or the Employer. With the Company’s consent, these arrangements may also
include, if permissible under local law, (a) withholding Shares that otherwise
would be issued to Optionee upon exercise of this Option, provided that the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amount, (b) having the Company withhold taxes from the
proceeds of the sale of the Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization), or (c) any other arrangement approved by the Company. The Fair
Market Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the withholding taxes. Finally,
Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of the grant of the Option or Optionee’s purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to deliver the Shares if Optionee fails to comply with
Optionee’s obligations in connection with the Tax-Related Items as described in
this section.

Restrictions on Resale    Optionee agrees not to sell any Shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as Optionee’s
Service continues and for such period of time after the termination of
Optionee’s Service as the Company may specify.



--------------------------------------------------------------------------------

Transfer of Option    Except to the limited extent permitted in the event of the
Optionee’s death, this grant and the rights and privileges conferred hereby will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.    Notwithstanding the foregoing, the
Committee may, in its sole discretion, allow Optionee to transfer this Option as
a gift to one or more family members. For purposes of this Agreement, “family
member” means a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), any individual sharing Optionee’s household (other than
a tenant or employee), a trust in which one or more of these individuals have
more than 50% of the beneficial interest, a foundation in which Optionee or one
or more of these persons control the management of assets, and any entity in
which Optionee or one or more of these persons own more than 50% of the voting
interest.    In addition, the Committee may, in its sole discretion, allow
Optionee to transfer the Option to Optionee’s spouse or former spouse pursuant
to a domestic relations order in settlement of marital property rights.    The
Committee will allow the transfer the Option only if both Optionee and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement. Retention Rights   
Neither the Option nor this Agreement gives Optionee the right to be employed or
retained by the Company or any subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate Optionee’s Service
at any time, with or without cause. Stockholder Rights    Neither Optionee nor
any person claiming under or through Optionee will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares have been
issued and delivered to the Optionee or registered in book-entry form, and
recorded on the records of the Company or its transfer agents or registrars.
Administration    The Compensation Committee of the Board of Directors of the
Company (the “Committee”) will have the power to interpret this Agreement and to
adopt such rules for the administration, interpretation and application of this
Agreement as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not and to what
extent the Option has vested). All actions taken and all interpretations and
determinations made by the Committee in good faith will be final and binding
upon Optionee, the Company and all other interested persons. No member of the
Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement.



--------------------------------------------------------------------------------

Adjustment of Shares   

In the event of a subdivision of the outstanding Stock, a declaration of a
dividend payable in Shares, a declaration of a dividend payable in a form other
than Shares in an amount that has a material effect on the price of Shares, a
combination or consolidation of the outstanding Stock (by reclassification or
otherwise) into a lesser number of Shares, a recapitalization, a spin-off or a
similar occurrence, the Committee shall make appropriate and equitable
adjustments in the number of Shares covered by this Option and the exercise
price per Share.

 

To the extent not previously exercised or settled, the Option shall terminate
immediately prior to the dissolution or liquidation of the Company.

 

In the event that the Company is a party to a merger or other reorganization,
the Option shall be subject to the agreement of merger or reorganization.
Subject to compliance with Section 409A of the Code, such agreement shall
provide for:

 

(i) The continuation of the outstanding Option by the Company, if the Company is
a surviving corporation;

 

(ii) The assumption of the outstanding Option by the surviving corporation or
its parent or subsidiary;

 

(iii) The substitution by the surviving corporation or its parent or subsidiary
of its own awards for the outstanding Option;

 

(iv) Immediate vesting, exercisability and settlement of the outstanding Option
followed by the cancellation of such Option upon or immediately prior to the
effectiveness of such transaction; or

 

(v) Settlement of the intrinsic value of the outstanding Option (whether or not
then vested or exercisable) in cash or cash equivalents or equity (including
cash or equity subject to deferred vesting and delivery consistent with the
vesting restrictions applicable to the Option or the underlying Shares) followed
by the cancellation of the Option (and, for the avoidance of doubt, if as of the
date of the occurrence of the transaction the Committee determines in good faith
that no amount would have been attained upon the exercise of the Option, then
the Option may be terminated by the Company without payment); in each case
without Optionee’s consent. Any acceleration of payment of an amount that is
subject to Section 409A of the Code will be delayed, if necessary, until the
earliest time that such payment would be permissible under Section 409A without
triggering any additional taxes applicable under Section 409A.

Successors and Assigns    Except as otherwise provided in this Agreement, every
term of this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legatees, legal representatives,
successors, transferees and assigns. Notice    Any notice to be given to the
Company under the terms of this Agreement will be addressed to the Company, in
care of its Stock Plan Administrator at Violin Memory, Inc., 4555 Great America
Parkway Santa Clara, CA 95054, or at such other address as the Company may
hereafter designate in writing. Any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
the earliest of personal delivery, receipt or the third full day following
mailing with postage and fees prepaid.



--------------------------------------------------------------------------------

Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of California (without regard to their
choice-of-law provisions). Miscellaneous    This Agreement constitutes the
entire understanding between Optionee and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Offer Letter, the provisions of this
Agreement will govern. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement. This Agreement may be amended by the
Committee without Optionee’s consent; however, if any such amendment would
materially impair Optionee’s rights or obligations under the Agreement, this
Agreement may be amended only by another written agreement, signed by Optionee
and the Company. Data Privacy    You consent to the collection, use and transfer
of personal data as described in this subsection. You understand and acknowledge
that the Company, your employer and the Company’s other Subsidiaries hold
certain personal information regarding you for the purpose of managing and
administering the Option, including (without limitation) your name, home
address, telephone number, date of birth, social insurance number, salary,
nationality, job title, any Shares or directorships held in the Company and
details of all options or any other entitlements to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the your favor (the “Data”). You
further understand and acknowledge that the Company and/or its Subsidiaries will
transfer Data among themselves as necessary for the purpose of implementation,
administration and management of the Option and that the Company and/or any
Subsidiary may each further transfer Data to any third party assisting the
Company in the implementation, administration and management of the Option. You
understand and acknowledge that the recipients of Data may be located in the
United States or elsewhere. You authorize such recipients to receive, possess,
use, retain and transfer Data, in electronic or other form, for the purpose of
administering your Option, including a transfer to any broker or other third
party with whom you elect to deposit Shares acquired under the Option of such
Data as may be required for the administration of the Option and/or the
subsequent holding of Shares on your behalf. You may, at any time, view the
Data, require any necessary modifications of Data or withdraw the consents set
forth in this subsection by contacting the Human Resources Department of the
Company in writing.

BY SIGNING THE NOTICE OF STOCK OPTION GRANT TO WHICH THIS AGREEMENT IS AN
APPENDIX, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE.



--------------------------------------------------------------------------------

VIOLIN MEMORY, INC.

NOTICE OF CASH EXERCISE OF STOCK OPTION

OPTIONEE INFORMATION:

 

Name:  

 

   Social Security Number:   

 

Address:  

 

   Employee Number:   

 

OPTION INFORMATION:       Date of Grant:                     , 20           
Type of Stock Option:    Exercise Price per Share: $               
    Nonstatutory (NSO)   

Total number of Shares of VIOLIN MEMORY, INC.

(the “Company”) covered by option:             

     

I. Number of Shares of the Company for which option is being exercised
now:         (“Purchased Shares”).

Total exercise price for the Purchased Shares: $            

Form of payment enclosed:

Check for $            , payable to “VIOLIN MEMORY, INC.”

 

II. Name(s) in which the Purchased Shares should be registered:

  

 

   III. The certificate for the Purchased Shares should be sent to the following
address:    IV.   

 

  

 

  

 

  

 

 

  V. ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the option and the tax consequences of an exercise.

 

3. I understand that I must recognize ordinary income equal to the spread
between the fair market value of the Purchased Shares on the date of exercise
and the exercise price. I further understand that I am required to pay
withholding taxes at the time of exercising the option.

SIGNATURE AND DATE:

                                                              , 20         